03/16/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0453



                            No. DA 19-0453

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

TOSTON GRAY LAFOURNAISE,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted a two-week

extension of time to and including April 5, 2021, within which to

prepare, file, and serve Appellant’s opening brief on appeal.

     NO FURTHER EXTENSIONS WILL BE GRANTED.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                     March 16 2021